74 F.3d 1232NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
In re:  Dorothy P. LITZENBERG, Petitioner.
No. 95-8083.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 14, 1995.Decided Jan. 18, 1996.

On Petition for Writ of Mandamus.  (MISC-94-67)
DISMISSED.
Dorothy P. Litzenberg, Petitioner Pro Se.
Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.
PER CURIAM:


1
Dorothy Litzenberg filed this petition for writ of mandamus, continuing in her efforts to have a federal district court interfere in state-court administrative matters and criminal prosecutions.  The district court is without authority to do either.  Davis v. Lansing, 851 F.2d 72, 74 (2d Cir.1988) (lower federal courts cannot compel action by state officials);  Gurley v. Superior Court of Mecklenburg County, 411 F.2d 586, 587 (4th Cir.1969);  cf.  District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983) (lower federal courts cannot review state court judgments);  United States v. Nixon, 418 U.S. 683, 693 (1974) (federal courts cannot compel prosecution except in narrowest circumstances).  Therefore, this court cannot order such actions.  Therefore, we deny Litzenberg in forma pauperis status and dismiss the petition.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED